 
 
Exhibit 10.25
 
 
EIGHTH AMENDMENT TO LOAN AGREEMENT
AND SECOND AMENDMENT TO FORBEARANCE AGREEMENT
 
THIS EIGHTH AMENDMENT TO LOAN AGREEMENT AND SECOND AMENDMENT TO FORBEARANCE
AGEEMENT is entered into as of March 29, 2018 (the "Eighth Amendment to Loan
Agreement," or this "Amendment"), between FIELDPOINT PETROLEUM CORPORATION, a
Colorado corporation ("Borrower") and CITIBANK, N.A., a national banking
association ("Lender").
 
R E C I T A L S
 
A.           Borrower and Lender are parties to the Existing Credit Agreement
(refer to Section 1 for terms not defined in the body of this Amendment),
including the Existing Forbearance Agreement defined below with respect to
certain Specified Defaults.
 
B.           Borrower has requested certain amendments to the Existing Credit
Agreement and the terms of the Forbearance Agreement. Subject to the terms and
conditions herein, the Lender has agreed to such amendments, to be effective as
of the Effective Date (unless otherwise expressly provided herein).
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Same Terms. All terms used herein which are defined in the Existing
Credit Agreement shall have the same meanings when used herein, unless the
context hereof otherwise requires or provides. In addition, (i) all references
in the Loan Documents to the "Agreement" shall mean the Existing Credit
Agreement, as amended by this Amendment, as the same shall hereafter be amended
from time to time, and (ii) all references in the Loan Documents to the "Loan
Documents" shall mean the Loan Documents, as amended by the Modification Papers.
In addition, the following terms have the meanings set forth below:
 
"Effective Date" means the date on which the conditions specified in Section 7
below are satisfied (or waived in writing by Lender).
 
"Existing Credit Agreement" means, collectively, that certain Loan and Security
Agreement dated as of October 18, 2006, between Borrower and Lender, as amended
by a First Amendment to Loan and Security Agreement dated May 29, 2009, a Second
Amendment to Loan and Security Agreement dated August 12, 2009, a Third
Amendment to Loan and Security Agreement dated November 10, 2009, a Fourth
Amendment to Loan and Security Agreement dated October 17, 2011 and a Fifth
Amendment to Loan and Security Agreement dated March 19, 2014, a Sixth Amendment
to Loan Agreement and Forbearance Agreement dated September 30, 2016, and a
Seventh Amendment to Loan Agreement and First Amendment to Forbearance Agreement
dated December 29, 2017.
 
“Existing Forbearance Agreement” means a Sixth Amendment to Loan Agreement and
Forbearance Agreement dated September 30, 2016 between Borrower and Lender, as
amended by a Seventh Amendment to Loan Agreement and First Amendment to
Forbearance Agreement dated December 29, 2017.
 
"Modification Papers" means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.
 
EIGHTH AMENDMENT TO LOAN AGREEMENT AND SECOND AMENDMENT TO FORBEARANCE
AGREEMENT – Page 1

 
 
 
“Specified Defaults” shall have the meaning set forth in the Existing
Forbearance Agreement.
 
2.           Amendments to Existing Credit Agreement. On the Effective Date, the
Existing Credit Agreement shall be deemed to be amended as follows:
 
(a)           Section 1.51 of the Existing Credit Agreement shall be amended to
read in its entirety as follows:
 
"1.51        Maturity Date shall mean, unless the Note is sooner accelerated
pursuant to Section 10.2 hereof, June 30, 2018."
 
3.           Amendments to Existing Forbearance Agreement. On the Effective
Date, the parties agree that (x) with respect to Lender’s agreement to forbear,
the terms of Sections 3, 4, 5, 6, 8, and 13 of the Existing Forbearance
Agreement shall continue in full force and effect and be ratified by the parties
hereto, subject to the amendments thereto set forth in this section, and (y) the
Existing Forbearance Agreement shall be deemed to be amended as follows:
 
(a)           The introductory paragraph of Section 4 of the Existing
Forbearance Agreement shall be amended to read in its entirety as follows:
 
“4.           Forbearance. Unless the Forbearance Period (as defined below) is
sooner terminated as provided in Section 5, Lender hereby agrees to forbear from
the exercise of any of its rights and remedies under the Existing Credit
Agreement and the other Loan Documents in connection with the Specified Defaults
and the Specified Anticipated Defaults for a period beginning as of the
Effective Date and continuing through and including June 30, 2018 (the
"Forbearance Period").”
 
(b)           Section 5A(i) of the Existing Forbearance Agreement shall be
amended to read in its entirety as follows:”
 
“(i)            
End of Forbearance Period. June 30, 2018;”
 
(c)           Section 8 of the Existing Forbearance Agreement shall be amended
to replace the reference to “March 31, 2018” therein with a reference to “June
30, 2018”.
 
(d)           Section 13 of the Existing Forbearance Agreement shall be amended
to replace each reference to “March 31, 2018” therein with a reference to “June
30, 2018”.
 
4.           Confirmation of Revolving Credit Borrowing Base. The parties agree
that the Revolving Credit Borrowing Base remains $2,761,632.29 until next
redetermined as provided in Article III of the Loan Agreement.
 
5.           Agreement with Respect to Certain Properties. The parties hereby
agree and acknowledge that:
 
(a)           upon receipt by Borrower of any additional interests in oil and
gas properties during the Forbearance Period, Borrower will promptly provide
Lender with adequate legal descriptions and properly executed and notarized
Mortgages in form and substance satisfactory to Lender for filing such that
Lender shall have a first-priority lien on any such acquired properties; and
 
EIGHTH AMENDMENT TO LOAN AGREEMENT AND SECOND AMENDMENT TO FORBEARANCE
AGREEMENT – Page 2

 
 
 
(b)           Section 7.7 of the Existing Credit Agreement prohibits the sale or
other disposition of oil and gas properties, but to the extent that any sale or
disposition may be approved by Lender in its sole discretion during the
Forbearance Period, any net proceeds of such disposition that are applied to the
payment of the Indebtedness shall result in an automatic reduction of the
Borrowing Base by the amount of such payment.
 
6.           No Waiver. This Amendment shall not be construed as a consent to or
waiver of the Specified Defaults or the Specified Anticipated Defaults or any
other Default or Event of Default which may now exist or hereafter occur or any
violation of any term, covenant or provision of the Existing Credit Agreement or
any other Loan Document. All rights and remedies of Lender are hereby expressly
reserved with respect to the Specified Defaults and the Specified Anticipated
Defaults any other Default or Event of Default which may now exist or hereafter
occur. This Amendment does not affect or diminish the right of Lender to require
strict performance by Borrower of each provision of any Loan Document to which
such Person is a party, except as expressly provided herein. All terms and
provisions of and all rights and remedies of Lender under the Loan Documents
shall continue in full force and effect and are hereby confirmed and ratified in
all respects.
 
7.           Conditions Precedent to Effective Date. The obligations, agreements
and waivers of Lender as set forth in this Amendment are subject to the
satisfaction (in the opinion of Lender), unless waived in writing by Lender, of
each of the following conditions (and upon such satisfaction, this Amendment
shall be deemed to be effective as of the Effective Date):
 
A.           Eighth Amendment to Loan Agreement. Borrower shall have delivered
to Lender duly executed counterparts of this Amendment.
 
B.           Fees and Expenses. Lender shall have received payment of the fees
and expenses of Lender’s counsel invoiced on or before the Effective Date.
 
C.           Representations and Warranties. All representations and warranties
contained herein or in the other Modification Papers or the documents referred
to therein or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects with the same force and
effect as though such representations and warranties have been made on and as of
the Effective Date.
 
8.           Certain Representations. Borrower represents and warrants that, as
of the date of this Amendment: (a) Borrower has full power and authority to
execute the Modification Papers to which it is a party and the Modification
Papers executed by Borrower constitute the legal, valid and binding obligation
of Borrower enforceable in accordance with their terms, except as enforceability
may be limited by general principles of equity and applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
enforcement of creditors' rights generally; and (b) no authorization, approval,
consent or other action by, notice to, or filing with, any governmental
authority or other person is required for the execution, delivery and
performance by Borrower of the Modification Papers. In addition, Borrower
represents that after giving effect to this Amendment and subject to the matters
disclosed in the Specified Defaults and the Specified Anticipated Defaults, all
representations and warranties contained in the Existing Credit Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date of this Amendment as if made on and as of such date except as
otherwise disclosed in writing by Borrower to Lender or disclosed in Borrower's
publicly filed disclosures with the SEC to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case such representation or warranty is true and correct in all material
respects as of such earlier date.
 
EIGHTH AMENDMENT TO LOAN AGREEMENT AND SECOND AMENDMENT TO FORBEARANCE
AGREEMENT – Page 3

 
 
 
9.           No Further Amendments. Except as previously amended in writing or
as amended hereby, the Existing Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.
 
10.          Release. Borrower represents and warrants that as of the date of
this Amendment, there are no claims or offsets or defenses or counterclaims to
Borrower's obligations under the Loan Documents, and in accordance therewith
Borrower:
 
(a)           waives any and all such claims, offsets, defenses or
counterclaims, whether known or unknown, arising under the Loan Documents prior
to the Effective Date; and
 
(b)         releases and discharges Lender and its officers, directors,
employees, agents, shareholders, affiliates and attorneys (the "Released
Parties") from any and all obligations, indebtedness, liabilities, claims,
rights, causes of action or other demands whatsoever, whether known or unknown,
suspected or unsuspected, in law or equity, which Borrower ever had, now has or
claims to have or may have against any Released Party arising prior to the date
of this Amendment and from or in connection with the Loan Documents or the
transactions contemplated thereby, except those resulting from the gross
negligence or willful misconduct of the Released Party.
 
11.           Limitation on Agreements. The modifications set forth herein are
limited precisely as written and shall not be deemed (a) to be a consent under
or a waiver of or an amendment to any other term or condition in the Existing
Credit Agreement or any of the Loan Documents, or (b) to prejudice any right or
rights which Lender now has or may have in the future under or in connection
with the Existing Credit Agreement and the Loan Documents, each as amended
hereby, or any of the other documents referred to herein or therein. The
Modification Papers shall constitute Loan Documents for all purposes.
 
12.           Confirmation of Security. Borrower hereby confirms and agrees that
all of the deeds of trust, security agreements and other security instruments
which presently secure the Indebtedness shall continue to secure, in the same
manner and to the same extent provided therein, the payment and performance of
the Indebtedness as described in the Existing Credit Agreement as modified by
this Amendment.
 
13.           Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
 
14.           Incorporation of Certain Provisions by Reference. The provisions
of Section 11.5 of the Existing Credit Agreement captioned "GOVERNING LAW",
Section 11.6 of the Existing Credit Agreement captioned "SUBMISSION TO
JURISDICTION" and Section 11.18 of the Existing Credit Agreement captioned
"WAIVER OF JURY TRIAL" are incorporated herein by reference for all purposes.
 
15.           Entirety, Etc. This Amendment and all of the other Loan Documents
embody the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
[This space is left intentionally blank. Signature pages follow.]
 
 
 
EIGHTH AMENDMENT TO LOAN AGREEMENT AND SECOND AMENDMENT TO FORBEARANCE
AGREEMENT – Page 4

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWER:
 
FIELDPOINT PETROLEUM CORPORATION
 
By:   /s/ Phillip Roberson 
Name: Phillip H. Roberson
Title: Principal Operating Officer and Principal Financial Officer
 
EIGHTH AMENDMENT TO LOAN AGREEMENT AND SECOND AMENDMENT TO FORBEARANCE
AGREEMENT – Signature Page

 

 
LENDER:
 
CITIBANK, N.A.
 
 
By:  /s/ Michael T. Fabiano

Name: Michael T. Fabiano 
       Title: Attorney in fact, Citibank, N.A. 
 
 
EIGHTH AMENDMENT TO LOAN AGREEMENT AND SECOND AMENDMENT TO FORBEARANCE
AGREEMENT – Signature Page
